DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following: “…is presented.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 4-10, and 12-14 are objected to because of the following informalities: 
In regards to claims 1, 8-9, and 14, it is suggested to change “if...” to -- when... -- throughout the claims to positively claim the limitation.
Claim 1 Lines 2, 3, and 4-5, Claim 2 Lines 2 and 5, all indicated instances of “the vehicle” should be corrected to --the ego-vehicle--.
Claim 1, Lines 7-8, Claim 8 Lines 11-12, Claim 9 Line 6-7, Claim 14 Lines 9-10, all indicated instances of “the obtained sensor data” should be corrected to --the sensor data obtained--.
Claim 1 Line 9, Claim 6 Line 6, Claim 8 Line 13, all indicated instances of “the determined relative velocity” should be corrected to –the relative velocity determined--.
Claim 1 Line 13, Claim 8 Line 18, Claim 9 Line 12, Claim 14 Line 15, all indicated instances of “at least one external vehicle of the external vehicle(s)” should be corrected to -- at least one external vehicle of the at least one external vehicle--.
Claim 1 Line 16, Claim 2 Line 7, Claim 8 Line 21, Claim 9 Line 15, Claim 10 Line 7, Claim 14 Line 18, all indicated instances of “no external vehicle of the external vehicle(s)” should be corrected to -- no external vehicles of the at least one external vehicle--.
Claim 4 Line 2, Claim 12 Line 2, all indicated instances of “the range” should be corrected to --a range--.
Claim 5 Line 6, Claim 9 Line 8, Claim 13 Line 5, Claim 14 Line 11 all indicated instances of “the monitored relative velocity” should be corrected to --the relative velocity--.
Claim 6 Line 7, “the obtained velocity” should be corrected to --the velocity obtained--.
Claim 7 Lines 1-2, “the last 60 seconds” should be corrected to --a last 60 seconds--.
Claim 9 Line 5, Claim 14 Line 8, all indicated instances of “the ego-vehicle” should be corrected to --the vehicle--
Claim 2 Line 9, Claim 10 Line 9, “an external vehicle of the external vehicle(s)” should be corrected to --an external vehicle of the at least one external vehicle--.
Claim 14 Line 3, “the method” should be corrected to --a method--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient “a velocity determining device…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “a velocity determining device…” can be found as an IMU in Specification Paragraph [0065].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 8-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al. (US 2018/0011497, hereinafter Schroeder; already of record in the IDS).

Regarding claim 1, Schroeder discloses:
A control system for an ego-vehicle traveling in a first direction in a first lane on a road segment, wherein the vehicle has a driver support function for autonomously manoeuvring the vehicle (Abstract; Paragraph [0055]-[0056]), the control system comprising control circuitry (Paragraphs [0059]-[0060])) configured to:
obtain sensor data comprising information about a surrounding environment of the vehicle (Paragraphs [0057] and [0061]);
determine a relative velocity, with respect to the ego-vehicle, of at least one external vehicle traveling in a second lane adjacent to the first lane based on the obtained sensor data (Paragraph [0077], i.e. condition f);
compare the determined relative velocity to a maximum velocity threshold (Paragraphs  [0033] and [0077],  i.e. a permitted or predefined velocity range contains a maximum velocity threshold); and
generate a control signal in order to control an availability of the driver support function for the road segment based on the comparison in order to make the driver support function available for an occupant of the vehicle (Paragraphs [0005], [0072], and [0077], i.e. switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity) if:

no external vehicle of the external vehicle(s) has been confirmed to have a relative velocity above the maximum velocity threshold during a second time period (Paragraphs [0005], [0072], and [0077], i.e. switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity during any time period).

Regarding claim 2, Schroeder discloses all of the limitations of claim 1. Additionally, Schroeder discloses:
wherein the driver support function is available for the occupant of the vehicle (Paragraph [0017], i.e. available for the driver of the vehicle), and wherein the control circuitry is configured to:
generate the control signal in order to control the availability of the driver support function for the road segment based on the comparison in order to maintain the driver support function as available for the occupant of the vehicle until (Paragraphs [0005], [0044], [0072], and [0077], i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present, i.e. a relative velocity of the vehicle with regard to other road users lies outside a permitted range, i.e. is above a maximum threshold velocity):
 i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present during any time period); or
an external vehicle of the plurality of external vehicle(s) has been confirmed to have a relative velocity above the maximum velocity threshold (Paragraphs [0005], [0044], [0072], and [0077], i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present, i.e. a relative velocity of the vehicle with regard to other road users lies outside a permitted range, i.e. is above a maximum threshold velocity during any time period).

Regarding claim 3, Schroeder discloses all of the limitations of claim 1. Additionally, Schroeder discloses: wherein the driver support function is a traffic jam pilot function (Paragraphs [0005], [0072], and [0077], i.e. a congestion-pilot function is a traffic jam pilot function).

Regarding claims 8, 9, and 14, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
	Regarding claim 14, Schroeder further discloses: A non-transitory computer-readable storage medium storing one or more instructions which, when executed by one or more processors of a vehicle control system, the one or more instructions for performing (Claim 26)…

claim 10, the claim(s) recites analogous limitations to claim(s) 2
above, and are therefore rejected on the same premise.

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 3
above, and are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.

Regarding claim 4, Schroder discloses the control system of claim 1. Schroder does not 
explicitly disclose: wherein the maximum velocity threshold is in the range of 40 km/h and 80 km/h. 
However, Schroeder suggests: wherein the maximum velocity threshold is in the range of 40 km/h and 80 km/h (Paragraphs [0033] and [0077], i.e. a permitted or predefined velocity range contains a maximum velocity threshold that is predefined, i.e. could be in the given range). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the maximum velocity threshold is in the range of 40 km/h and 80 km/h, as 

Regarding claim 6, Schroder discloses the control system of claim 1. Schroeder does not explicitly disclose:
wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by:
obtaining a velocity of the ego-vehicle;
determining a velocity of the at least one external vehicle; and
determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle.
However, Schroeder suggests:

wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by:
obtaining a velocity of the ego-vehicle (Paragraphs [0019], [0061], and [0077], i.e. determining the relative velocity of a different vehicle by using an environmental sensor using an implicit method);
determining a velocity of the at least one external vehicle (Paragraphs [0019], [0061], and [0077], i.e. determining the relative velocity of a different vehicle by using an environmental sensor using an implicit method); and
determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by: obtaining a velocity of the ego-vehicle; determining a velocity of the at least one external vehicle; and determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle, as suggested by Schroeder. Doing so would minimize collision risk, as recognized by Schroeder (Paragraph [0033]).

Regarding claims 12, the claim(s) recites analogous limitations to claim(s) 4
above, and are therefore rejected on the same premise.


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, as applied to claims 1 and 9, further in view of Christensen (US 10565873).

Regarding claim 5, Schroeder discloses the control system of claim 1. Schroeder further 
discloses:
	wherein the control circuitry is further configured to:
…
 a determined relative velocity… when comparing the monitored relative velocity with a maximum velocity threshold (Paragraphs [0033] and [0077], i.e. a permitted or predefined velocity range contains a maximum velocity threshold that is predefined, i.e. could be in the given range).
	Schroeder does not disclose:
	…
determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices; and
[avoiding merging with] any emergency vehicle having one or more active warning devices….
However in the same field of endeavor Christensen teaches generating emergency vehicle warnings and automatic control of autonomous vehicles based upon the emergency vehicle warnings (Abstract) and more specifically:
…
determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices (Col. 4 Lines 28-46; Col. 5 Lines 30-61); and
[avoiding merging with] any emergency vehicle having one or more active warning devices (Col. 4 Lines 28-46; Col. 5 Lines 30-61, i.e. Christensen teaches autonomously controlling a vehicle to avoid an emergency vehicle outputting an emergency signal, i.e. disregarding inputs that would cause autonomous actions, e.g. avoiding merging. Schroeder above discloses switching to a congestion pilot mode using relative velocity thresholds)….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to …determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices; and [avoiding merging with] any emergency vehicle having one or more active warning devices…, as taught by Christensen. Doing so would help avoid collisions with emergency responders, as recognized by Christensen (Col. 1 Lines 7-21)

Regarding claims 13, the claim(s) recites analogous limitations to claim(s) 5
above, and are therefore rejected on the same premise.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, as applied to claim 1, further in view of Shalev-Shwartz et al. (US 2019/0291728, hereinafter Shalev-Shwartz).

Schroder discloses the control system of claim 1. Schroder does not disclose: wherein the 
first time period is the last 60 seconds, and the second time period is the last 60 seconds. 
However in the same field of endeavor, Shalev-Shwartz teaches systems and methods for navigating an autonomous vehicle according to potential accident liability constraints (Paragraph [0002]) and more specifically: wherein the first time period is the last 60 seconds, and the second time period is the last 60 seconds (Paragraph [0189]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the first time period is the last 60 seconds, and the second time period is the last 60 seconds, as taught by Shalev-Schwartz. Doing so would help determine if a leading vehicle is changing lanes, as recognized by Shalev-Schwartz (Paragraph [0189]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garrett et al. (US 2019/0385458) discloses a warning system for use on a first vehicle includes a warning device connected to a control assembly (Abstract). Rangwala (US 2016/0318511) discloses a method for driver assistance for a vehicle Paragraph ([0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/2/2021